UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1263



JOHNNY MILLIGAN; CAROLYN MILLIGAN,

                                            Plaintiffs - Appellants,


          versus


EQUITY   RESIDENTIAL  PROPERTIES   MANAGEMENT
CORPORATION; EQUITY RESIDENTIAL PROPERTIES;
EQR WOODSIDE VISTAS, INCORPORATED,

                                            Defendants - Appellees,


          and


EQUITY RESIDENTIAL PROPERTIES TRUST; WOODSIDE
APARTMENTS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1709)


Submitted:   April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Johnny Milligan, Carolyn Milligan, Appellants Pro Se. James Alwin
Murphy, Cameron Scott Matheson, LECLAIR RYAN, PC, Richmond,
Virginia; Rebecca Everett Kuehn, LECLAIR RYAN, PC, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Johnny and Carolyn Milligan appeal from the order of the

district court denying their motion for relief from judgment filed

pursuant to Fed. R. Civ. P. 60(b)(3).        Finding no error, we affirm.

           This court reviews the denial of a motion for relief from

judgment   pursuant   to   Rule   60(b)    for   an   abuse   of   discretion.

Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997).                  To

succeed on a Rule 60(b) motion, a movant first “‘must show that his

motion is timely, that he has a meritorious defense to the action,

and that the opposing party would not be unfairly prejudiced by

having the judgment set aside.’”           National Credit Union Admin.

Bd. v. Gray, 1 F.3d 262, 264 (4th Cir. 1993) (quoting Park Corp. v.

Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987)).                 After

meeting these three threshold considerations,1 the movant must then

satisfy one of the six grounds for relief listed in Rule 60(b).

Id. at 266.    The Milligans alleged fraud and misconduct as the

basis for relief.

           Despite the Milligans’ repeated claims to the contrary,

our review of the record fails to disclose evidence of the fraud or

misconduct claimed by the Milligans. Accordingly, we conclude that

the district court did not abuse its discretion in denying the

Milligans’ motion for relief from judgment. We affirm the judgment


     1
      A showing of “exceptional circumstances” sometimes is noted
as a fourth threshold. See National Credit Union, 1 F.3d at 264
(citing Werner v. Carbo, 731 F.2d 204, 207 (4th Cir. 1984)).

                                   - 3 -
of the district court.2       We dispense with oral argument because the

facts    and   legal    contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




     2
      To the extent the Milligans again seek to appeal the district
court’s orders dated March 14, 2003, and June 19, 2003, their March
1, 2004, notice of appeal is not timely.         Thus, we have no
jurisdiction to review those orders. See Fed. R. App. P. 4(a).

                                      - 4 -